•   •   -~·   ,"·,_ 1.1
                                                           :~;~~   ....   ·.   ' .. ·-.·;"·
                                                                                                      .
                                                                                                          \   ~••   -.

                                                                                                          ~- .........
                                                                                                                         -. i,.,.._"'":">-

                                                                                                                            -
                                                                                                                                             lq   J       •




.-· '·

                          i .'




         of Re~ord,for Brad Livingston,
         Executive Director of TDCJ ICD,~~
         PaESIDING Judge of theJudicial
         District Court ~f McLennan,
         Cdunty,Texas(unknown name?),et al~
           Respondent(s)/Intruders



   -..             :Ai~~il~~:t:a.ri.e,s ~Reque~:t for.CA Writ of Mandamus, And Con1pul~so~y Counter _Claim,
.... ,.. ~,~_.,., . P6a:r;g_e·'
           ctmen~'to coerce and indu2~ his con~~nt to an unfounded cha~q~d dffense.That1is'~.
           David Bass intentionally commit ted breach. of his· fiduciary duty 1 and such a band- •: ..
           onment of legally representing his client1-this Applicant1was the contributing                     ,
         ..q?usa tion of such unconstitutional Convict ion and i !legal sentence 1 and thus 1 One'. ~~
           Joe Bobby Shaw 1 as the Applicant· in the above sai'd cause or causeff20ll-1687-cl...:. ': ,:
           with an unknown Texas ~curt of Criminal Appeals number[                                 ] ,fil~s:;
           .[t]his Original Applicalion for a writ of Mandamus against the trial Court and ~:
           its acting intruder~1under the banrier of the.State[Courts]~ex~a~as· ReSpondents·'
           for the 54th Judicial District Court of McLennan County of orStq Texas 1 and thus(..l
           compelling said trial Court's officials1as the intruders1tb r~~~ieve its/their ~.·
           illegal motion-brie£ submitted without atithorization for such;~riterv~ntion and~·
           "-'•: , .                         1 . Co u n t e r .                       ·. : ·' ·i:
                                                                                                                                                              :   \   ";
interfererices,with this       i~dividual-Applicant          recieving the equal protection
                                                      .                    _.,---
of the laws under-both Federal and Texas State's laws/inplaced to protect ind-
       •                           •                                  'f                            .



ividu~ls f~om; .. or ... Against ~rbitrary [Usurpation d~ power] Aciion .e.q.;wolff-
                                                        V~West Virginia,l29 U.S.ll4 ,123-
                     . · 539 ' 558(1974),-citing.
            - , 418 U.S.
V. McDonne 11                     ·              . Bent
                                                   .         .  .    _         _
(1889):Cf~E~- ~~rte M~Cainr67 s~w.3d 204J214,& n.l5(Tex.Cr.App.2002),in part:
       "the tria_l COurt performed an Action out-:-side of any legal or judicial
        A~t of ~uthbrity,a~ii.~eiond t~e ~cope 6f the l~w and that Ultra vires.
       -Act cannot be re~ognized as a judicial aci ... The ta~ will no~ per~it it,
        or validate its existance or performanc.e ... It is in Hoar;y terms ,a .void -
        act.Id...                                                        ;
Thus,the Legal and or substantiative due process of law's Cla~ses are designed-
                                                                  -                                      I                        .
to protect the individual against such arbitrary actions completely out side of
the trial judge's jurisdiction over the              subjeet-matter,cau~e                                    of action and        Pa~­
ties of    inte~est.The     law has been establised by bot federal and State Laws,and-
[t]hereby,Prisoners retain their rights to be free of arbitrary and purposeless
use of Authority.Inwhich on June llth,2015,Judge Matt Johnson lied,as his adop-
tion of baseless and unfounded conclusionary allegati6ns,were contrary facts Pl-
eaded and stated ·in Applicant's memorandum of law that was attached to             -   •   ,,'•
.'·
      ,•     for under taking of his or their motion of illegal improper submissions of
             misstatement of facts,and unauthoriie~ Amic~s Curiae filings,upon their imp~
                ~    I,                                                                '




             osed   f~lse   "STATE'S Answer"-rather than allowed proper legal service upon the
                     !_
            custodian of record,Eddie D.Baker,who is the only Person holding Applicant ag-
            ainst his will,as unlawfully and       ill~gally   restrained of his .liberty-Interest.
             See U.S.V.Moussaoui,365 F.3d 292,300~302,~~4-5(4th Cir.2004),citing ~adilla-
             V.Rumsfeld,352 F.3d 695,709(2nd Cir.2003),Cert.Granted;            U.S.       ,124 S.Ct.l3-
             53,~358(2004);Hamdi     V.Rum~feld,542   U.S.507,124 S.Ct.2633,159      L.Ed~2d     578(2004.)
            8,272;Rumsfeld     V~Padilla,542:u.s.426,124   s.ct.27ll,l59 L.Ed.2d 513(2004),.8;Ras-
            ul V.Bush,542     U~S-466,124   s.ct.2686,159 L.Ed.2d 548(2004),9;Cf.Baker V.Monsan-
            to,lll S.Ct.l58,16l(Tex.l985};stated in Part;
                   "We hold-that defective jurisdictional allegations in the petition,
                   defective service of process,and defects in the citation must be ch-
                   allenged by motion to quash,not a special appearance:Id ...
             In this instant Cas sub judice,Applicant was deprived of any apportunity to-
            challenge the     interven~r'(s)   illegal motion practice in his case,all because-
            the trial Court and its judge,Matt Johnson intentionally and erroneously fail-
            ed to conduct any meaningful examination,nor hearing,as in an incamera                   rev~ew­

            of Applicant's application,it's attached memorandum of law,exhibits and all pe-
            rtinent intrinsic-evidence;as well as the Custodian's recordsthat               must      b~   exa-
            mined,and thus,that acting judge-' if authorized-?' ,must examine for his                 s~~~f    -
            and cannot abdicate that responsibility in favor of an a~sessment by the unid~
            fiable theird Party intervener(s),acting as the STATE OR STATE OF              7EXAS,under-~
                                                                                                                   ,,   ·'···
            Abelino R~yna-who has riot himself endor~e such illegal motion practice,and by                              ,
            unlawfully intervening,those       impersonaie~s   for the STATE,interfer and impede -
            Applicant's rights to have his captor(s) served process of service by a                   summon~

            (s),and the Complaint of the Petition for a writ of habeas corpus,under provi-
            isions cited in Applicant's memorandum of law.i.e.,Articles:ll.Ol,ll.02,ll.03,-
            ll.04,11.05,ll.lO.ll~ll,ll.l2,11.13,ll.l4(1)
                                .
                                                                 to (5),11.15 of the Texas. Code of
             Criminal Proeedure~Rule~ 2la and 106 of the Texas Rules of Civil Procedure ...
           B) These above provisions cited ~re to illustate that the legal proper Respond~~
                                                                                                              ·.,!·'

             ent(s) has not been served - with      !esp~cl    to the Writ of habeas corpus petit-.
            ion - that is to be served on th~:person:_who has custody over this ·f>risoner-Ap
            plicant and
                      . exclsuive,'if not      original,'j~risdiction
                                                      '  '           '·
                                                                          of
                                                                          ... . . the issuance of the wr-
                                                                                               ·;·



            it lies with The Texas Court of Criminal Appeals'-Justices,over the Respondent(s)
            named in the memorandum of law,filed b~ Your Applitant,as part of his Petition
            while illegally and ··unlawful·ly held. hostaged at the M:1rk ·Wayne Michael Prison-
            Facility ,located·. at. Ahderson County· of the state of Texas. See· Hamil ton: V. McCot-
                                                          '·
            ter,l72 F.2d l71,183-174~n;l5~21-23(5th-Cir.l985)(citation in original & at Ap-
            plicant's memorandum of la~,supra)·~~f.Ryland v.Shap~ro,708 F.2d 967,972,n.5{5-
            th Cir.l983) ,in relevant part:"bf what avail is it to the individual toO:.arm him.:;; __
            with a panoply of Constitutional rights if'when he seeks to vindicate them,the-
            Court-room can be hermestically sealed against him by a ~functionary.who,by ref-
            usal or neglect,impedes the filing of his papers;an allegation that a clerk of
            State Court has··neg ligen tly delayed the f i 1 ing of [a] Petitioner's appeal, and-:-
                                                     3.Counter.
that delay has interfered with an individual's right :of access to the Courts
and thus,rnay state a cause of action-while Applicant's complaint can.be                           constr~:.

ued to allege [his] deprivation of federal rights to procedure due process of-
law,pursuant to the First and Fourteenth Amendments to the United States Cons-.
titution of Arnerica~Ibid;Cf.DeLeon v.District Clerk,l87 S.W.3d 473,474-75,& n.3-
4,5(Tex.Cr.App.2006)"-Mandarnus relief maybe granted if the Relator shows that-
. the judge's act or inacti?ns,sought to be compelled is purely ministerial and -
that there is no adq~ate remedy at law-'to cure such said Respondent'(s) intent-
 ional failures to act as reqGested/pleaded by Your Relator,and that failuie is-
a r~fudual to perform it's ministerial function,under the fact of Relator's Case
 inchief! .. Possibly,b~cause the judge would not e~a~ine the filed record under-
 cause#2011-1687-C2,and erroneously and deliberate~~ failed to place the Custod-
 ian[Baker Il.Baker.; of TDCJ' s ·industry-business] or sai'd intruder ( s) unde:tr pa.th and-
 while in a condu€tin~ ~essi~n,asked jurisdictional ~questions or about the cent~
 ents:of the records that had beeri introduced at ·the plea bargin hearing,and sh-
 ould have been produced,'with Relator[Applicant] at any hearing held by                           Matt~

 Jdhnson,the    judge~who    had not   ~ven       stated that this case sub judice carne before
 his trial Court,ori a certain d~te           !    j6hnson merely implied that Bobby Joe Shaw
 filed a subsequent application 'for a writ of habeas corpus;and then falseil.yy-~:::.
                                                                                 ,, ........... -· .
                                                                                                     ,,
 claimed or assurnerl wrongly,"that the.District Attorney.was served.with a copy-
 of Applicant's application by         ernail~     .. Its   legall~   irnpos~ible,because       Relator is   .··,or
 a Prisoner,and inmates within the Texas ~apartment of Criminal Justice are not-
 perfuitted access to the Administrative              Em~il    system    !!!~~.In       fact,You:t Relator
 actually served warden Eddie D.Baker with a trueicorrect and complete Copy of
 his writ of habeas corpus application form and his                     rnernor~ndurn   of law.As for the
 exhibits,Mr.Baker,should· have the original duplicated copy of the judgment and-
 the-alleged indictrnent,as. the contract that w~s,arrd is stili being used to fal-
 sely charge this Relator.Thus1Matt Johnson's letter of the law is so fatally -
 defective in ptocess,so clearly illustrates why said                     2~page    general denial was
 filed the same day that the intruders filed their baseless and false statement
 of facts,as    th~ir   2-page answer-that some             un~ecipherable     and unidentifiable si-
 gnatory [ghost]person endorsed for Sterling                  Harrnon,actin~     or impersonating a-
 Lawyer,for the Chief Appellate Divisio~,-with a st~te Bar#09019700 ... But the-
 ironey of this misstatement of facts,''is Abelino Reyna,as Criminal District At-
 torney,is not made .part of this Relator's appeal,as he has not been put on not-
 ice that TDCJ's wa~deri,Mr.Baker is to deliver the body of Appl~cant to the tri-
 al Court,so that Applicant can or could have shown why he;is illegally and unla-
 wfully beifig~·detaine,confind,and restrained of his liberty ... A liberty interest
 that can only be addressed with the proper legal Custodiari,and his assessment-
 upon its included discoverable reccird of exclupatory evidence or information th-
 at must be examined by· a       none~bias        judge,and the justices of the Court of Crim-
 inal Ap~eals ... Inwhich the trial ~curt's officiais merely deferred to whatever
 Sterling Harmon'S opinion was,'that all matters alleged in some application was
                                   4. Counter.·
·r•·.,;.

            not spe~ifically admitted by the State[Who is the Perscin -?]-in this answer-
            are   denied~   .. However1such commentator fials to state that Applicant had no-
           .·~erit   in his grounds raised in his application and m~morandum of law;along wi-
             th his exhibitation insupport for the Couits issuance of the writ of-habeas-
             corpus 1ad testificandum ... Wros.e· yet, the -intruder1as. the .STATE1.speaks. in ambig-.
             uity1and in vagueness~~hen it states:
                  "Applicant all.e.ges no matters which were not cognizable on .appeal or in -
                   his previous application for habeas corpus~ .. This is redicules1because it
             made rio sence1other than to just try to rebut what it cannot defeat in open -
             COURT Pr~ceedings .. ~The Court of Criminal Appeals judges must apply it~ prece-
             dent1and reverse1and vacate Relator's inddced and Coerced                   ~onviction1since     the
                                                      ,,   -...
             Locus of decision making is to be the trial Court's judge's1not the .former Pro-
             secutor'(s) or the actual Custodian of records ... Because a ministerial duty is
             a function for the trial Court's judge's acts1as to make an effort to inquire-
             into what types of documents the TDCJ's Custodian opts or does not opt to pro-
           duce1and thus1the trial Court's judge has intentionally fai~ed to requir~~h~
            . Stat~ development1combined with practically [non]existing fact-development pr-
           ocedures on such habeas corpus proceedings1rather than suspend the ~rit altog-
             .                                 ."··               .
           ether 1 and thus 1 not-.·.re·qui ring . the· eustodi·an. to· ,est-abl:ish [ ed-] on· the   record what
            t:t?iall Court documents .w,ere: .inc•l uded in. the.[·i-r.lOff.i c ial 's complete personnel f-i-
            les-that would: justify, why the-y/Respondent(·s) .hold Applicant against his will ?.:...
           and what ·law. was appl-i.cable; i nwhich .. the.n the. _judge· could have e.xplained its. i 1-
           . 1-gotten decision .t9__,with. hold certian. exclupatory f!later·ia'l-documentation ... and
           without. doubt1Relator .would have. been .promitted. his apportunity to show good.,-
            Cause for wan.t· of · iurisdictional discovery_-,-of., .dishonest. and/ f.als.e r.e.ported. rec-
           ord las to the Prosecuting team'.s fraudulent indictment used to induced Relator-
            's-plea of quilty.So the secound point· of error of law1not menti0ned.by.Matt Jo-
           hnsonlis David Bass committed breach. of his fiduciary duty1and legal                      oblig~ti­

            ons.These facts are      ~ell     pleaded on Relator's memorandum of law 1and briefly re-
            iterated on page 610f       hi~    ATC-11.07-application form ... Thus1Matt          Johnson~~or·­

            Sterling_ Harmon ret al,1.has abused. his ;Judicial. authori ty1 in failing. to perform-
            his ministerial dqties employed by State of Texas Law1and the Texas Constitut-
           ion.i.e1Article.V1§ 8;or § l ... A Court must perform those collateral judicial -
           Acts/duties that the Legislature Orders·it to perf()rm as long as they are ·cons-
           titutionally permissible.Curry V.Wi~son;853 s~w.2d 401451& n.611(Tex.cr~~pp.l9~
           93);Garcia V.Dial 1 596 S.W.2d 5241527-281& n.7(~ex.Cr.App.l983);King V.State~-~73

            S.W.2d 43 1 47-48 1 51-52 1 &:   FN.26(Tex.Cr.App.l97l):~x2Parte         McCain167 S.W.3d 2041210-
            211,2141.& fn.2 1 7 1 l5(Tex.Cr.App.2002).Thus,the trial Court's judge's Order t o -
            its Clerk1is not only not an Order of the Court's judge upon findings of                       f~~ts

            and conclusions of law1it also fails to duly prepare   its Order to prepare' &
            transmit a transciipt of ·all pertinent legal documentation under cause#2011-16-
            87-C2~to·this Texas Court of Criminal Appeals1puiusuant to 11.07 1 § 3(a);§ 5 &-
                                                                                           ,,
            6 et seq1of tKe Texas Codes of Criminal Procedure.Inwhich the ORDER was to -
                                               5.Counter.
         express" The transcript shall include certified and verified authenticated -
         ~opies   of the alleged indictment,warrant for             arrest~probable      cause report,gr-
         ~nd {ur~ Panel's transcription of testimony,evidence,documentation -recorded,if-
         any ?',Applicant's application for a writ of habeas corpus,ad testif:j.~andum,its
         separate but attached memorandum of law, along with exhibits sub~itt.ed by_; Appli-
         cant,and-iiled therewith·,the judgmeRt form-sheet,and sentence ~~~et;d?c~et she-   #       '        "~·   I   .,



         et of all entries; the waiver of Constitut·iona1 Rights,Agreement to stipulate,
         ~nd Judicial Confess-ion;tria1 ·court's written admonishments under ca~ ~re ·on app-
                                                                                                              1
         eal[if any to all items ?] the intruder's/STATE'S/Reyna's/Harmon's ~~~~osed Or-
         der for f i 1 in g Af f ida vi t ( s ) .. of truth ( s ) , ; findings of facts and Con ~i~~; s ions of -
                                                                                                        ........
         law;the recorded record of.the habeas corpus hearing/evidiary hearing;includi-
         ng all exhibits admitted by          d~fedant   and Respondent(s)/intruder(s).Among any or
         all pertinent documentation. related to this case sub                 judice~   ... wrose ·yet,there
                                                                                                .
                                                                                                ~



         is no order of the trial Court's judge               to have Ordered further,that·\''the Clerk
         i~   ORDERED to send a true,correct,accurate,and              comple~e    copies of said document-
         ation to the Custodian of          record/R~spondent,for       the TDCJ's executive director,-
         and to your Applicant;and then such notices wou1d have ended with:
               "BY THE FOLLOWING SIGNATURE~THE TRIAL COURT ~DOPTS THE STATE's[Abelino -
             Reyna's]proposed f~ndings of· facts and conclusions of law & ORDER IN CAU-
             SE NUMBER-20ll-l687-C2;  more over,the ill-gotten· sigRature,is ROt judge,-
             Matt Johnson's,-th~t appears on 6/ll/2015 ... "Maybe this is·why there is no-
         actual ORDER OF THE TRIAL COURT ... And such d~fective processed instrumentality-
         by Johnson's     ~doption    of a false STATE'S ANSWER TO APPLICANT'S or actually,to-
         "AN APPLICATION FOR WRIT OF HABEAS            CORPUS~   •• As captioned for Starlin's Mermon's
         EX PARTE BOBBY JOE SHAW's misrepresentation of Applicant's cause of action on -
           Appeal ... The only statement presented by Hermon,is concluding with:
                "Now, there fore, the Clerk of the Court [which Court or #?]-is -ORDERED to -
                immdiately transmit to the Cocirt of criminal Appeals all nec~~sary docum-
                ents not heretofore transmitted, afi'(j\ a : Chi~rk-' s summary sh-eet and a certi f-
                ied reciting the date upon which this filing was made,and this Order,etri.
         ''A Clerk's summary sheet is not any main transcription of legal issued d6cuments
          that justify why Applicant is being .-ille.g~lly and unlawfully confind_:··ane restr-
          ained of his     liberty~ •.. The. gross-def·ective'
                                              .
                                                               iet-ter by Hermon ends with- mer{~i~~~-
                                                                                                 ·.                         :   ~




          saying:''IF-the Clerk has recei~ed any communicatLpn from Applicant before su-
          ch transmission,a copy of said communication shall also be sent                       to the Court
          of Criminal     Appeals~--~-.   Wha·t could that possibly mean ? since Appl;icant submit-
          ted every thing he .just claimed "ab;v~. ~.But h-o--~-~ver I the judge's order for the ..
           Clerk to immediately transmit. ite~s~does not acknowled~e the existance of an-
          embedded federal question,as found ~nd~r Bo~kin V~Alabam~,id.at 3~5 u.S.238,at
           242-43,89 s.ct.l709,17ll-12,23 L.Ed.2d 274(1969)~Uermori,and Johnson,for th~-
          intruders anticipate no detection.That result is a vast twilight zone where -
          Civil and human Rights and privileges secured by the United States Constitution
          of America give off only a fair.glimmer of light.Day to day reality is an unch~
          e~ked   heavy dose of      center~authority.This        Relator has .no other avenue through


                                                                 6.Counter.
-   ·-
             State Courts that are selected for arbitrary handlings,nor are there proced-
,.• ..   i


             ure due process checking the arbitrary power of their overseers.Matt Johnson
             has ~iven his alignment with the baseless and groundless Prosecutorial general
         . d~nial. Even though i-nt-ervening in this Case sub judic~-.~fTH                 jurisdictional ap-
             proval of an authorized judge,having exclusive or              co~petent      jurisdiction over -
             said cause of action and       parties~but    taking   s~~a   intrude~~s      void point of view,
             all while prisoner-Applicant lacks [~tstructuraL. insulation from ext~insic ill-
             egal inter~ention of indivduals as Harmon and Reyna,to insure at feast that in-
             dispensable element of neutrality which characterizes Civilian Courts.Mandamus
                                                                                    ,·.

             is a necessity in the interest of justice-against such arbirary disc~et~6n by--
             judge Mkt~ Johnson~"whose abuse of authority obstructs both legal Pa~~tes of -
             interest ability to address··and argue the _merits of this Case in briefs.In fact,
             there's no meil.,t ion of Applicant's ground for relief. whatsoever in th,e Court' s- .
             Order to its G:!l~rk. Hence, pursuant to Harmon '·s in.tervention, all Appl ica'nt '-'s pro-
             posed findi-ngs of facts and Conclusions of law stated-in his App~icc:t:~ion and-
             memorandum of law attached;were never admitted by the proper legal 'Respondent-
             and therefore-, Applica11t 's -right to due process of law are ·e:ontinue·ly _v·ibJ,.ated-
             by said"interveners deprive your Appl~cant h~s opportunity to defend his Claim-
             (s) on appleal sub judice-but against unfounded charges~as well as improper &·'
             and unlawful judgment by said trial judge(s); that includesibut not limited to
             being unable to be knqwledgeable about the alleged waiver of~his rig~~s to ans-
             wer,and therein ~lsoiclearly-coristruct~vely denying· R~lator any opportunity to
                                                                                                       '.
             be heard,and othe_r means of equalable availing himself to the Texas Sta'te Cou-
             rts ... And this   in~pite    that·your Applicant must have a cleat right to the               r~l­

             ief sought by him.Meaning the his claim's          c6nt~ntions       have merits of the relief
             he seeks is beyond dispute~I-nwhich his: submitted exhibitation speak for it-~ei.f {i\<
                                                                                                                     •,
             Including a rec~nt tiial Court's and District Clerk'(s) correspondence letter .
             dated June 9th,20l-5-in part:" I do not show that the· above cause[20ll-1687-C2]-
             has a police report filed'! Id ..... signed by Crystal Mynar ,hersl f', as the deputy-'
             Cler for the    McL~nnan     District Clerk'.s Office-,at the McLennan Courthouse,at.P.O.
             Box 245l,Waco Texas. 76703;~Ph-:At254.757.5054 Or 757.50.S7(exh'ibit:3-A) .Thus,My-
             rights of access to the Courts fall~ under the r~quiremeni~ of such clear Rig-
             ths and necessi ta·ties ·that .the law- plaiqly describe_s the duty to be per formed-
             and such that there is no room. for . t[le exe_rcise o-f dis-cretion~ Id. a.t DeLeon, sup-=
             ra,at 187 s.W.3d at 474-75(case law cited);State ex rel.Hill V.Pirtle,887                      s.w.-
             2d 921,926-27,& n.4(Tex.Cr.App.l994),id.at 932,u Only if such action is not ta-
             ken will the Writ of mandamus issue~Id;Ex Parte Seidel,j9 S.W.3d 221,224-25,n.-
             4(Tex.Cr.App.200l).Furthermoreover,only the Legislature has the RIGHT to Susp-
             end statutory laws;and not the Writ of ' habeas copus,as would be found under Art-
             icle I,§ 28 of the Texas Constitution.DeLeon,supra,at 187 S.W.3d at 475 ...
             Therefore, this two-headed cre_a ture of a mandamus           ,_couplE~d   with:- counter claim in
             the   making   proceedings~in     actualit~   is the only way this Applicant Relator can
                                                           7. Counter.
                                                                                                                .. ;~: .:
                                                                                                                   ;~,.·
                                                                                                                            .
                                                                                                                          . j
poss'ibly and legally prevefit a grave injustice and obstruction of justice,& -
of his clearly established rights,both under State of Texas and federal Constit-
dtion~,and   State Statutory laws.King V.State,473 S.W.2d 43,at        45-46;W~lters   V.-
Grossheim,990 F.2d 381,384(8th Cir.l993),in part:"Court's Order mandating the-
inmates Created Liberty interest[are charaterized,as        inhe~ent   in the Constitut-
ion;arise when a Prisoner has acquired substantial freedom such when said Priso-
ner is un£awfully deprived of the required due process protection]in reinstatem-
ent of his higher privilege    status~Id;Sandin   V.Conner,515 u.s.472,484(1995);Har-
per V.Young,64 F.3d ~63,566(10th Cir.l995),aff'd,520 U.S.l43(1997) ."that said,-
the establishment of law is mandatory,with no discretionary        b~rriers     to prevent
Applicant's pretected Liberty interest which is created pursuant to the due Pro-
cess Clause of its own force;or can    b~   created by A-Court Order     !   or by A- State
through statutes or   requlations~Ibid.Thus,Procedure     means enforcement under the
Civil Rights Act 187l:and the Texas Civil Practice & Remedies Code,Chapter 37,&
16,allows the district Courts to declare an individual's rights,and enforce th-
ose rights which are established by any Court of law in rendering a declaratory
judgment in any suit under review ... Thus,the threat of habeas corpus serves as-
a necessary additional incentive for a trial in accordance with procedure due pr-
ocess,and Appellate   ~urts   through out the Land to conduct their proceedings in
a manner Consistent with said estalished Constitutional standards.Desist            v.u.s.,
394 U.S.244,262-263,89   S.Ct~l030,104l;Gf.Johnson-V:Puckett,929        F.2d 1067,1071(5-.
th Cir.l99l)(citation omitted) :Brown V~Edwards,721 F.2d 1442,1448(5th Cir.l984).
Hence,this Texas Court of Criminal Appeals-Justices have exclusive and or origi-
nal jurisdiction to i~sue Applicant's requested writ of mandamus.in this Case
sub judice,pursuant to Article 5,§ SA of the      T~xas   Constitution,and Article 4.04
 (TCCP),for the purpose of invoking§ 22.22l(b) of the Texas Government Code.
 Wherefore,Premises duly considered;this AppLicant-Relate~ prays that this Case
 sub judice,be properly legally filed,docketed,and·~~ocessed inaccordance with-
 the commands of legal due process of law,upon considering·-each and every source
 of information,~vid~nce,lega~ citations,arguments,points raised,with autho~ities,
 and factual rec~tat~ons,ana ~ssues of facts and law made herein and in his pre-
 viosly submitted application,with it's att~ched memorandum of law,along with ex-
 hibits(l-A thur l-G'2-A to 2-0;3-A to 3~G),but as submitted contemporaneously he-
 reintoo,as if entirely herein,and on the basis of the existing trial records,and
 on further basis of testimony,evidence-anticipated to be adduced at an evident-
 iary or de novo rereview,hearing with this a~plicatiQn for a writ of mandamus;-
 coupled with Applicant's counter~craim(s) incorporated by reference herein,so th-
 at this Appe~llte Court's justices will str~ck and thereafter,stricken Harmon's
 and Reyna's filed illegal improper briefalong with judge Johnson's void adopted
 [false]Anwer OR-STATE'S ANSWER TO AN APPLICAT~ON FOR A WRIT OF HABEAS CORPUS;as
 ifJohnson's own independent findings of fact and Conclusions of law,wothout any
 actual law citations,nor precedent insupport of such fake and fraudulent filed
 brief,as if the legal Respondent(s·) of interest;Order the trial judge to serve-
 the real/actual Respondent(s) of interest,accoring. to Tei.Civ.R~Proc.,2la,& 106-
 and or any oth~r Texas rule of law that may apply to have the Respondent(s) pro ~
 perly served the writ of habeas corpus,and its summon and complaint,~ithinTwehty­
(20) days of th~ entry of this Court'(~) Order to set aside and vacate Matter Jo-
hnson's Order to hi~ clerk and void recomme~'ation,based on an action outside o~
the parameters of any rule of law or procedure in place at th~ time~~ATID~F1t£D~ .~
his post-trial Court's Order to his or his Court's Clerk(s) on 6/ll/2015.Esp~ci­
ally since it can be concluded that the habeas Corpus trial Court's judge,acted-
                                      B,Counter.
much more 'than    arb~~0~rily    abusive,as his action was in                            ~irect                violation of   -~
statutory law,and procedures,as weli as inviola~ion~ of both United States Con-·~
s't'itution and the Texas Constitutfon,i.e .. /Article I,§§ 10,12,1J,l6;First Amend--
 ment, and Fourtee.n't:h Amendment,, c;Iause 1 .• Howevf7r · m.:'l" Mandamus relief be cond,i ti-
 onally i~sued directing t~at.th~-~espo~~ent(s)',~nd Johnson,Matt as iudge,Order -
 It's Court's Clerk(s) .to file,docket,process for service,and qrant the Writ of
 habea~. c:::orpus, ad '.testi·fic~~.clum, with summa-ry judgment upon Appl i.c:::ant' s pleadingsi
 on the merits, or and in coqsidering, addr~ssing and .. otherwise ruling upon this -
 Relator~s memoraum     a£ ~indings of facts and conclusions of law1so as too purs-
 uing   other    proceeding·s p·ert·inent in e"f:fec·tuating ·such ··grant of service of pro.-
 cess. In the intere_:>~~~ justice, may' all be g,ra.!'lted as an enti tlemen.t.: .
         Excuted on~tn1.s day ofc:Ii//.t, 20151 · ·        .      ~             1
                                                                                  · ./XP     .   ".'· .
                         .· ·.    .    Respectfully submJ.tted:-7~~&-2664 F. M. 2054 I Tennessee Colony I Texas. 7 5886-Whose cuwdian
 of record 1 and warde~ Eddie E>. Baker (or if reassigned job; a succ:::essor) 1 on &?6': ~this­
 day ofc?d., e :> 2015 -~~~o-e~ur Affaint-::-Relator as Pro Se li tigent.                       .
                     .               ORDER And Or Judgment
  On this the ___day of        120151came to be· heard1and let it be remebered1thi~
'Texas Court of Criminal Appeals held a hearing upon -elator's/Applicant's Appl-
'icatidn For~A-Writ~of-Mandamus in the above style'd1Caption~and numbered Cause-
  and case of action1with Applicant/Relator·only permitted to appear by his Wtit-
. ten paper-legal·- documentation; (Responderi·t ('s) unknown how it appeared) 1. and thus.,·
  it appears te the Said Appell~te's Court'~ Ju~tices,that this Writ(motion) sho-
  uld be granted in all thins,                or denied in part,            or denied in
  full,           ,an~ it is. so Ordered4Adjudged and Decreed.
                                                 •>   _,.--··                     ·,
                                                      ~                                       .P.// ..
                                                                                                                           X
                                             _.__
                                             '   '




                                            Justices
                                                      ----,




                                                     o/
                                                                L
                                                                'f   .'"




                                                                           t-fe
                                                            Texas Court of Criminal·
                                                                                       . --   .. :   .. ,

                                                      ~/~~-~~~·-~··r~~~~~~,~-~·------~----~------------~
                                                                                                            -




                                            Appeals1At Austin1of the State of Texas




                                                          9.Counter.